Citation Nr: 0831650	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-32 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
June 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied service connection for PTSD.  In June 
2008, the veteran testified before the undersigned Veterans 
Law Judge at a Board hearing at the RO.  A transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran related on a June 2007 private psychological 
evaluation that his friend was killed with a rocket-propelled 
grenade in Vietnam on his way back from a mail run.  He also 
mentioned the following exposures to combat: being stationed 
at a forward observation post or base camp close to enemy 
lines; receiving incoming fire from enemy small arms, 
artillery, rockets, mortars, and bombs; encountering mines or 
booby traps while on patrol or at duty station; his unit 
receiving sniper or sapper fire; and being part of an 
artillery unit which fired on the enemy. 

Regarding his friend, he later specified on a stressor 
statement submitted in June 2008 and during a June 2008 Board 
hearing that his friend's name was [redacted](or 
[redacted]) and that his vehicle was hit by the rocket 
propelled grenade sometime between January 1970 and February 
1970 somewhere between Tay Ninh and Phone Vinh in III Corps.  
He noted that he served in the U.S. Army in Charlie Battery, 
5th to the 42nd Artillery, 2nd Field force, and was assistant 
gunner at numerous fire support bases in support of both 9th 
and 25th Infantry Divisions within Delta and III Corps.  One 
fire support base he recalled was the Colorado Concord at Tan 
Phu in and around a mountain called Nui Ba Den, which was Tay 
Ninh and garrisoned by the 25th Infantry Division.  

Personnel records confirm that the veteran's military 
occupational specialty was Assit. Gunner and that he served 
in the Republic of Vietnam from May 17, 1969 to June 15, 1970 
in the U.S. Army C Btry 5/42nd Arty.  Additional personnel 
records note his service in Vietnam was from May 17, 1969 to 
May 17, 1970 and that his occupational specialty was 
Cannoneer.

A June 2007 private psychological evaluation shows a 
diagnosis of PTSD based on the veteran's reported stressors; 
however, the stressors have not been corroborated.  As the 
veteran has given a specific date range, location, and 
stressor events, efforts should be made to corroborate these 
stressors.  

The veteran testified that he had an appointment in July 2008 
to see a Dr. Shoemaker, a staff psychologist at Brick Town VA 
outpatient clinic.  Efforts should be made to obtain these 
records, as well.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any records of psychological 
treatment from the Brick Town VA 
outpatient clinic from July 2008 to 
present.

2.  Contact the JSRRC to corroborate the 
veteran's reported stressors of his friend 
[redacted] (or [redacted]) (SP4) being 
killed when his vehicle was hit by a 
rocket propelled grenade sometime between 
January 1, 1970 and March 1, 1970 between 
Tay Ninh and Phone Vinh in III Corps.  
This person reportedly served in the same 
unit with the veteran in the U.S. Army in 
Charlie Battery, 5th to the 42nd Artillery, 
2nd Field force.  

The veteran also stated that he was 
stationed at a forward observation post or 
base camp close to enemy lines and 
received incoming fire from enemy small 
arms, artillery, rockets, mortars, and 
bombs, and encountered mines or booby 
traps while on patrol or at duty station; 
his unit also received sniper or sapper 
fire; and he was part of an artillery unit 
which fired on the enemy.  He was 
assistant gunner at numerous fire support 
bases in support of both 9th and 25th 
Infantry Division within Delta and III 
Corps, and recalls the Fire Support Base 
Colorado Concord at Tan Phu, which was 
garrisoned by the 25th Infantry Division.  
The date range used should be January 1, 
1970 to March 1, 1970.

3.  Any additional development deemed 
appropriate should be accomplished. The 
claim should then be readjudicated.  If 
the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




